 



Exhibit 10.1
NOTE AND WARRANT PURCHASE
AGREEMENT
Dated as of February 11, 2008
by and among
ECHO THERAPEUTICS, INC.
and
THE PURCHASERS LISTED ON EXHIBIT A

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
NOTE AND WARRANT PURCHASE AGREEMENT
    1  
 
       
ARTICLE I PURCHASE AND SALE OF NOTES AND WARRANTS
    1  
Section 1.1 Purchase and Sale of Notes and Warrants
    1  
Section 1.2 Purchase Price and Closing
    2  
Section 1.3 Conversion Shares / Warrant Shares
    2  
 
       
ARTICLE II REPRESENTATIONS AND WARRANTIES
    2  
Section 2.1 Representations and Warranties of the Company
    2  
Section 2.2 Representations and Warranties of the Purchasers
    13  
 
       
ARTICLE III COVENANTS
    15  
Section 3.1 Securities Compliance
    15  
Section 3.2 Registration and Listing
    15  
Section 3.3 Inspection Rights
    15  
Section 3.4 Compliance with Laws
    16  
Section 3.5 Keeping of Records and Books of Account
    16  
Section 3.6 Reporting Requirements
    16  
Section 3.7 Other Agreements
    16  
Section 3.8 Use of Proceeds
    16  
Section 3.9 Reporting Status
    17  
Section 3.10 Disclosure of Transaction
    17  
Section 3.11 Disclosure of Material Information
    17  
Section 3.12 Pledge of Securities
    17  
Section 3.13 Amendments
    17  
Section 3.14 Distributions
    17  
Section 3.15 Reservation of Shares
    18  
Section 3.16 Transfer Agent Instructions
    18  
Section 3.17 Form SB-2 Eligibility; Opinions
    18  
Section 3.18 Subsequent Financings
    19  
Section 3.19 Variable Rate Securities
    19  
 
       
ARTICLE IV CONDITIONS
    20  
Section 4.1  Conditions Precedent to the Obligation of the Company to Close and
to Sell the Securities
    20  
Section 4.2  Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Securities
    21  
 
       
ARTICLE V CERTIFICATE LEGEND
    23  
Section 5.1  Legend
    23  
 
       
ARTICLE VI INDEMNIFICATION
    23  
Section 6.1 General Indemnity
    23  
Section 6.2  Indemnification Procedure
    23  
 
       

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page
ARTICLE VII MISCELLANEOUS
    24  
Section 7.1 Fees and Expenses
    24  
Section 7.2 Specific Performance; Consent to Jurisdiction; Venue
    25  
Section 7.3 Entire Agreement; Amendment
    25  
Section 7.4 Notices
    25  
Section 7.5 Waivers
    26  
Section 7.6 Headings
    27  
Section 7.7 Successors and Assigns
    27  
Section 7.8 No Third Party Beneficiaries
    27  
Section 7.9 Governing Law
    27  
Section 7.10 Survival
    27  
Section 7.11 Counterparts
    27  
Section 7.12 Publicity
    27  
Section 7.13 Severability
    27  
Section 7.14 Further Assurances
    28  
Section 7.15 Representation of Lead Purchaser
    28  

 



--------------------------------------------------------------------------------



 



NOTE AND WARRANT PURCHASE AGREEMENT
     This NOTE AND WARRANT PURCHASE AGREEMENT dated as of February 11, 2008
(this “Agreement”) by and among Echo Therapeutics, Inc., a Minnesota corporation
(the “Company”), and each of the purchasers of the senior convertible promissory
notes of the Company whose names are set forth on Exhibit A attached hereto
(each a “Purchaser” and collectively, the “Purchasers”).
     WHEREAS, the Company is issuing notes as set forth below to the Purchases
in exchange for cash and/or a Senior Promissory Bridge Note, issued on
September 14, 2007, as further set forth below.
     The parties hereto agree as follows:
ARTICLE I
PURCHASE AND SALE OF NOTES AND WARRANTS
          Section 1.1 Purchase and Sale of Notes and Warrants.
          (a) Upon the following terms and conditions, the Company shall issue
and sell to the Purchasers, and the Purchasers shall, severally and not jointly,
purchase from the Company, (i) 8% senior convertible promissory notes in the
aggregate principal amount of $2,292,459.00, convertible into shares of the
Company’s common shares, par value $0.01 per share (the “Common Stock”), in
substantially the form attached hereto as Exhibit B (the “Notes”). The Company
and the Purchasers are executing and delivering this Agreement in accordance
with and in reliance upon the exemption from securities registration afforded by
Section 4(2) of the U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”), including
Regulation D (“Regulation D”), and/or upon such other exemption from the
registration requirements of the Securities Act as may be available with respect
to any or all of the investments to be made hereunder. The Company acknowledges
that a portion of the Purchase Price (as defined below) shall be paid by certain
Purchasers surrendering for cancellation certain bridge notes (the “Bridge
Notes”) issued by the Company to such Purchasers. Each Purchaser that applies
the principal amount and interest outstanding on the Bridge Notes to purchase
the Notes shall receive Notes in an amount equal to one hundred twenty percent
(120%) of the principal amount plus accrued and unpaid interest of such Bridge
Note.
          (b) Upon the following terms and conditions, the Purchasers shall be
issued Warrants, in substantially the form attached hereto as Exhibit C (the
“Warrants”), to purchase a number of shares of Common Stock equal to fifty
percent (50%) of the number of Conversion Shares issuable upon conversion of
such Purchaser’s Note at an exercise price per share equal to the Warrant Price
(as defined in the Warrants) for a term of five (5) years following the Closing
Date.

 



--------------------------------------------------------------------------------



 



          Section 1.2 Purchase Price and Closing. Subject to the terms and
conditions hereof, the Company agrees to issue and sell to the Purchasers and,
in consideration of and in express reliance upon the representations,
warranties, covenants, terms and conditions of this Agreement, the Purchasers,
severally but not jointly, agree to purchase the Notes and Warrants for an
aggregate purchase price equal to the aggregate amount set forth in Exhibit A
(the “Purchase Price”). The closing under this Agreement (the “Closing”) shall
take place on or before February 11, 2008 (the “Closing Date”). The closing of
the purchase and sale of the Notes and Warrants to be acquired by the Purchasers
from the Company under this Agreement shall take place at the offices of
Platinum Long Term Growth VII, LLC (the “Lead Purchaser”), 152 West 57th Street,
54th Floor, New York, 10:00 a.m. New York time; provided, that all of the
conditions set forth in Article IV hereof and applicable to the Closing shall
have been fulfilled or waived in accordance herewith. Subject to the terms and
conditions of this Agreement, at the Closing, upon payment of the Purchase
Price, the Company shall deliver or cause to be delivered to each Purchaser
(x) Notes for the principal amount set forth opposite the name of such Purchaser
on Exhibit A hereto and (y) Warrants to purchase such number of shares of Common
Stock as is set forth opposite the name of such Purchaser on Exhibit A attached
hereto. At the Closing, each Purchaser shall deliver its Purchase Price.
          Section 1.3 Conversion Shares / Warrant Shares. The Company, as of the
date hereof, has authorized and has reserved, free and clear of preemptive
rights and other similar contractual rights and other liens and encumbrances, a
number of its authorized but unissued shares of Common Stock equal to one
hundred percent (100%) of the aggregate number of shares of Common Stock
issuable upon exercise or conversion of the Securities to effect the conversion
of the Notes and other charges accrued and outstanding thereon and exercise of
the Warrants, assuming no adjustment to the number of shares underlying the
Notes and Warrants, and excluding shares of Common Stock that may from time to
time be issued as Interest on the Notes and the PIK Notes (as defined in the
Notes). Any shares of Common Stock issuable upon conversion of the Notes and any
interest accrued and outstanding on the Notes are herein referred to as the
“Conversion Shares”. Any shares of Common Stock issuable upon exercise of the
Warrants (and such shares when issued) are herein referred to as the “Warrant
Shares”. The Notes, the Warrants, the Conversion Shares and the Warrant Shares
are sometimes collectively referred to herein as the “Securities”.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
          Section 2.1 Representations and Warranties of the Company. The Company
hereby represents and warrants to the Purchasers, as of the date hereof and the
Closing Date (except as set forth on the Schedule of Exceptions attached hereto
with each numbered Schedule corresponding to the section number herein), as
follows:
          (a) Organization, Good Standing and Power. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Minnesota and has the requisite corporate power to own,
lease and operate its properties and assets and to conduct its business as it is
now being conducted. The Company does not have any direct or

2



--------------------------------------------------------------------------------



 



indirect Subsidiaries (as defined in Section 2.1(g)) or own securities of any
kind in any other entity except as set forth on Schedule 2.1(g) hereto. The
Company and each such Subsidiary (as defined in Section 2.1(g)) is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary except for any jurisdiction(s)
(alone or in the aggregate) in which the failure to be so qualified will not
have a Material Adverse Effect. For the purposes of this Agreement, “Material
Adverse Effect” means any material adverse effect on the business, operations,
properties, prospects, or financial condition of the Company and its
Subsidiaries and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
perform any of its obligations under this Agreement or any of the Transaction
Documents in any material respect.
          (b) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and perform this Agreement, the
Notes, the Warrants, the Officer’s Certificate to be delivered by the Company,
dated as of the Closing Date, substantially in the form of Exhibit E attached
hereto (the “Officer’s Certificate”) and the Irrevocable Transfer Agent
Instructions (as defined in Section 3.16 hereof) (collectively, the “Company
Transaction Documents”) and to issue and sell the Securities in accordance with
the terms hereof. The execution, delivery and performance of the Company
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly and validly authorized by all
necessary corporate action, and, except as set forth on Schedule 2.1(b), no
further consent or authorization of the Company, its Board of Directors or
stockholders is required. When executed and delivered by the Company, each of
the Company Transaction Documents shall constitute a valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application. The
Subsidiaries have the requisite corporate power and authority to enter into and
perform the Guaranty, substantially in the form of Exhibit F attached hereto
(the “Guaranty” and, together with the Company Transaction Documents, the
“Transaction Documents”). The execution, delivery and performance of the
Guaranty by the Subsidiaries and the consummation by each of them of the
transactions contemplated thereby have been duly and validly authorized by all
necessary corporate action, and, except as set forth on Schedule 2.1(b), no
further consent or authorization is required. When executed and delivered by the
Subsidiaries, the Guaranty is a valid and binding obligation of each of the
Subsidiaries enforceable against each of the Subsidiaries in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.
          (c) Capitalization. The authorized capital stock and the issued and
outstanding shares of capital stock of the Company as of the Closing Date is set
forth on Schedule 2.1(c) hereto. All of the outstanding shares of the Common
Stock and any other outstanding security of the Company have been duly and
validly authorized. Except as set forth in this Agreement, the Commission
Documents (as defined in Section 2.1(f)) or as set forth on Schedule 2.1(c)
hereto, no shares of Common Stock or any other security of the Company are

3



--------------------------------------------------------------------------------



 



entitled to preemptive rights or registration rights and there are no
outstanding options, warrants, scrip, rights to subscribe to, call or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company. Furthermore,
except as set forth in this Agreement and as set forth on Schedule 2.1(c)
hereto, there are no contracts, commitments, understandings, or arrangements by
which the Company is or may become bound to issue additional shares of the
capital stock of the Company or options, securities or rights convertible into
shares of capital stock of the Company. Except for customary transfer
restrictions contained in agreements entered into by the Company in order to
sell restricted securities or as provided on Schedule 2.1(c) hereto, the Company
is not a party to or bound by any agreement or understanding granting
registration or anti-dilution rights to any person with respect to any of its
equity or debt securities. Except as set forth on Schedule 2.1(c), the Company
is not a party to, and it has no knowledge of, any agreement or understanding
restricting the voting or transfer of any shares of the capital stock of the
Company.
          (d) Issuance of Securities. The Notes and the Warrants to be issued at
the Closing have been duly authorized by all necessary corporate action and,
when paid for or issued in accordance with the terms hereof, the Notes shall be
validly issued and outstanding, free and clear of all liens, encumbrances and
rights of refusal of any kind. When the Conversion Shares and Warrant Shares are
issued and paid for in accordance with the terms of this Agreement and as set
forth in the Notes and Warrants, such shares will be duly authorized by all
necessary corporate action and validly issued and outstanding, fully paid and
nonassessable, free and clear of all liens, encumbrances and rights of refusal
of any kind and the holders shall be entitled to all rights accorded to a holder
of Common Stock.
          (e) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the Subsidiaries, the consummation by
the Company and the Subsidiaries of the transactions contemplated hereby and
thereby, and the issuance of the Securities as contemplated hereby, do not and
will not (i) violate or conflict with any provision of the Company’s Articles of
Incorporation (the “Articles”) or Bylaws (the “Bylaws”), each as amended to
date, or any Subsidiary’s comparable charter documents, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, mortgage, deed of
trust, indenture, note, bond, license, lease agreement, instrument or obligation
to which the Company or any of its Subsidiaries is a party or by which the
Company or any of its Subsidiaries’ respective properties or assets are bound,
(iii) result in a violation of any federal, state, local or foreign statute,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries are bound or affected, or (iv) create or impose a lien, mortgage,
security interest, charge or encumbrance of any nature on any property or asset
of the Company or its Subsidiaries under any agreement or any commitment to
which the Company or any of its Subsidiaries is a party or by which the Company
or any of its Subsidiaries is bound or by which any of their respective
properties or assets are bound, except, in all cases, for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, have a Material Adverse Effect
(other than violations pursuant to clauses (i) or (iii)). Neither the Company
nor any of its Subsidiaries is required under federal, state, foreign or local
law, rule or regulation to obtain any consent, authorization or order of, or
make any

4



--------------------------------------------------------------------------------



 



filing or registration with, any court or governmental agency in order for it to
execute, deliver or perform any of its obligations under the Transaction
Documents or issue and sell the Securities in accordance with the terms hereof
and the terms of the Notes and the Warrants (other than any filings, consents
and approvals which may be required to be made by the Company under applicable
state and federal securities laws, rules or regulations). The business of the
Company and its Subsidiaries is not being conducted in violation of any laws,
ordinances or regulations of any governmental entity.
          (f) Commission Documents, Financial Statements. The Common Stock of
the Company is registered pursuant to Section 12(b) or 12(g) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the Company has
timely filed all reports, schedules, forms, statements and other documents
required to be filed by it with the Commission pursuant to the reporting
requirements of the Exchange Act (all of the foregoing including filings
incorporated by reference therein being referred to herein as the “Commission
Documents”). At the times of their respective filings, the Form 10-QSB for the
fiscal quarters ended September 30, 2007, June 30, 2007 and March 31, 2007
(collectively, the “Form 10-QSB”) and the Form 10-KSB for the fiscal year ended
December 31, 2006 (the “Form 10-KSB”) complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder and other federal, state and local laws, rules and
regulations applicable to such documents, and the Form 10-QSB and Form 10-KSB
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. As of their respective dates, the financial statements of the
Company included in the Commission Documents complied as to form in all material
respects with applicable accounting requirements and the published rules and
regulations of the Commission or other applicable rules and regulations with
respect thereto. Such financial statements have been prepared in accordance with
generally accepted accounting principles (“GAAP”) applied on a consistent basis
during the periods involved (except (i) as may be otherwise indicated in such
financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed or summary statements), and fairly present in all material respects
the financial position of the Company and its Subsidiaries as of the dates
thereof and the results of operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments).
          (g) Subsidiaries. Schedule 2.1(g) hereto sets forth each Subsidiary of
the Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of each person’s ownership of the outstanding stock or
other interests of such Subsidiary. For the purposes of this Agreement,
“Subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries. All of the
outstanding shares of capital stock of each Subsidiary have been duly authorized
and validly issued, and are fully paid and nonassessable. Except as set forth on
Schedule 2.1(g) hereto, there are no outstanding preemptive, conversion or other
rights, options, warrants or agreements granted or issued by or binding upon any
Subsidiary for the purchase or acquisition of any shares of capital stock of any
Subsidiary or any other

5



--------------------------------------------------------------------------------



 



securities convertible into, exchangeable for or evidencing the rights to
subscribe for any shares of such capital stock. Neither the Company nor any
Subsidiary is subject to any obligation (contingent or otherwise) to repurchase
or otherwise acquire or retire any shares of the capital stock of any Subsidiary
or any convertible securities, rights, warrants or options of the type described
in the preceding sentence except as set forth on Schedule 2.1(g) hereto. Neither
the Company nor any Subsidiary is party to, nor has any knowledge of, any
agreement restricting the voting or transfer of any shares of the capital stock
of any Subsidiary.
          (h) No Material Adverse Change. Since September 30, 2007, the Company
has not experienced or suffered any Material Adverse Effect, except as disclosed
on Schedule 2.1(h) hereto.
          (i) No Undisclosed Liabilities. Except as disclosed on Schedule 2.1(i)
hereto, neither the Company nor any of its Subsidiaries has incurred any
liabilities, obligations, claims or losses (whether liquidated or unliquidated,
secured or unsecured, absolute, accrued, contingent or otherwise) other than
those incurred in the ordinary course of the Company’s or its Subsidiaries
respective businesses or which, individually or in the aggregate, are not
reasonably likely to have a Material Adverse Effect.
          (j) No Undisclosed Events or Circumstances. Since September 30, 2007,
except as disclosed on Schedule 2.1(j) hereto, no event or circumstance has
occurred or exists with respect to the Company or its Subsidiaries or their
respective businesses, properties, prospects, operations or financial condition,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.
          (k) Indebtedness. Schedule 2.1(k) hereto sets forth as of the date
hereof all outstanding secured and unsecured Indebtedness of the Company or any
Subsidiary, or for which the Company or any Subsidiary has commitments. For the
purposes of this Agreement, “Indebtedness” shall mean (a) any liabilities for
borrowed money or amounts owed in excess of $100,000 (other than trade accounts
payable incurred in the ordinary course of business), (b) all guaranties,
endorsements and other contingent obligations in respect of Indebtedness of
others, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto), except guaranties by endorsement of
negotiable instruments for deposit or collection or similar transactions in the
ordinary course of business; and (c) the present value of any lease payments in
excess of $100,000 due under leases required to be capitalized in accordance
with GAAP. Neither the Company nor any Subsidiary is in default with respect to
any Indebtedness.
          (l) Title to Assets. Each of the Company and the Subsidiaries has good
and valid title to all of its real and personal property reflected in the
Commission Documents, free and clear of any mortgages, pledges, charges, liens,
security interests or other encumbrances, except for those indicated on
Schedule 2.1(l) hereto or such that, individually or in the aggregate, do not
cause a Material Adverse Effect. Any leases of the Company and each of its
Subsidiaries are valid and subsisting and in full force and effect.
          (m) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the

6



--------------------------------------------------------------------------------



 



Company, threatened against the Company or any Subsidiary which questions the
validity of this Agreement or any of the other Transaction Documents or any of
the transactions contemplated hereby or thereby or any action taken or to be
taken pursuant hereto or thereto. Except as set forth in the Commission
Documents or on Schedule 2.1(m) hereto, there is no action, suit, claim,
investigation, arbitration, alternate dispute resolution proceeding or other
proceeding pending or, to the knowledge of the Company, threatened against or
involving the Company, any Subsidiary or any of their respective properties or
assets, which individually or in the aggregate, would reasonably be expected, if
adversely determined, to have a Material Adverse Effect. There are no
outstanding orders, judgments, injunctions, awards or decrees of any court,
arbitrator or governmental or regulatory body against the Company or any
Subsidiary or any officers or directors of the Company or Subsidiary in their
capacities as such, which individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.
          (n) Compliance with Law. The business of the Company and the
Subsidiaries has been and is presently being conducted in accordance with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances, except such that, individually or in the aggregate, the
noncompliance therewith could not reasonably be expected to have a Material
Adverse Effect. The Company and each of its Subsidiaries have all franchises,
permits, licenses, consents and other governmental or regulatory authorizations
and approvals necessary for the conduct of its business as now being conducted
by it unless the failure to possess such franchises, permits, licenses, consents
and other governmental or regulatory authorizations and approvals, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.
          (o) Taxes. The Company and each of the Subsidiaries has accurately
prepared and filed all federal, state and other tax returns required by law to
be filed by it, has paid or made provisions for the payment of all taxes shown
to be due and all additional assessments, and adequate provisions have been and
are reflected in the financial statements of the Company and the Subsidiaries
for all current taxes and other charges to which the Company or any Subsidiary
is subject and which are not currently due and payable. Except as disclosed on
Schedule 2.1(o) hereto or in the Commission Documents, to the best of the
Company’s knowledge, none of the federal income tax returns of the Company or
any Subsidiary have been audited by the Internal Revenue Service. The Company
has no knowledge of any additional assessments, adjustments or contingent tax
liability (whether federal or state) of any nature whatsoever, whether pending
or threatened against the Company or any Subsidiary for any period, nor of any
basis for any such assessment, adjustment or contingency.
          (p) Certain Fees. Except as set forth on Schedule 2.1(p) hereto, the
Company has not employed any broker or finder or incurred any liability for any
brokerage or investment banking fees, commissions, finders’ structuring fees,
financial advisory fees or other similar fees in connection with the Transaction
Documents.
          (q) Disclosure. Except for the transactions contemplated by this
Agreement, the Company confirms that neither it nor any other person acting on
its behalf has provided any of the Purchasers or their agents or counsel with
any information that constitutes or might constitute material, nonpublic
information. Neither this Agreement or the Schedules hereto nor any other
documents, certificates or instruments furnished to the Purchasers by or on
behalf of

7



--------------------------------------------------------------------------------



 



the Company or any Subsidiary in connection with the transactions contemplated
by this Agreement contain any untrue statement of a material fact or omit to
state a material fact necessary in order to make the statements made herein or
therein, in the light of the circumstances under which they were made herein or
therein, not misleading.
          (r) Operation of Business. Except as set forth on Schedule 2.1(r)
hereto, the Company and each of the Subsidiaries owns or possesses the rights to
all patents, trademarks, domain names (whether or not registered) and any
patentable improvements or copyrightable derivative works thereof, websites and
intellectual property rights relating thereto, service marks, trade names,
copyrights, licenses and authorizations which are necessary for the conduct of
its business as now conducted without any conflict with the rights of others.
          (s) Environmental Compliance. The Company and each of its Subsidiaries
have obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities, or from any other person, that are required under any Environmental
Laws. “Environmental Laws” shall mean all applicable laws relating to the
protection of the environment including, without limitation, all requirements
pertaining to reporting, licensing, permitting, controlling, investigating or
remediating emissions, discharges, releases or threatened releases of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
materials or wastes, whether solid, liquid or gaseous in nature, into the air,
surface water, groundwater or land, or relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of
hazardous substances, chemical substances, pollutants, contaminants or toxic
substances, material or wastes, whether solid, liquid or gaseous in nature. The
Company has all necessary governmental approvals required under all
Environmental Laws as necessary for the Company’s business or the business of
any of its subsidiaries. To the best of the Company’s knowledge, the Company and
each of its subsidiaries are also in compliance with all other limitations,
restrictions, conditions, standards, requirements, schedules and timetables
required or imposed under all Environmental Laws. Except for such instances as
would not individually or in the aggregate have a Material Adverse Effect, there
are no past or present events, conditions, circumstances, incidents, actions or
omissions relating to or in any way affecting the Company or its Subsidiaries
that violate or may violate any Environmental Law after the Closing Date or that
may give rise to any environmental liability, or otherwise form the basis of any
claim, action, demand, suit, proceeding, hearing, study or investigation
(i) under any Environmental Law, or (ii) based on or related to the manufacture,
processing, distribution, use, treatment, storage (including without limitation
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous substance.
          (t) Books and Records; Internal Accounting Controls. The records and
documents of the Company and its Subsidiaries accurately reflect in all material
respects the information relating to the business of the Company and the
Subsidiaries, the location and collection of their assets, and the nature of all
transactions giving rise to the obligations or accounts receivable of the
Company or any Subsidiary. The Company is in material compliance with all
provisions of the Sarbanes-Oxley Act of 2002 which are applicable to it as of
the Closing Date. The Company and its subsidiary maintain a system of internal
accounting controls sufficient to provide reasonable assurance that
(i) transactions are executed in accordance with management’s general or
specific authorizations, (ii) transactions are recorded as necessary to

8



--------------------------------------------------------------------------------



 



permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is recorded, processed, summarized and reported, within the
time periods specified in the Commission’s rules and forms. The Company’s
certifying officers have evaluated the effectiveness of the Company’s disclosure
controls and procedures as of the end of the period covered by the Company’s
most recently filed periodic report under the Exchange Act (such date, the
“Evaluation Date”). The Company presented in its most recently filed periodic
report under the Exchange Act the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of the Evaluation Date. Since the Evaluation Date, there have
been no changes in the Company’s internal control over financial reporting (as
such term is defined in the Exchange Act) that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting.
          (u) Material Agreements. Except as disclosed in the Commission
Documents or as set forth on Schedule 2.1(u) hereto, or as would not be
reasonably likely to have a Material Adverse Effect, (i) the Company and each of
its Subsidiaries have performed all obligations required to be performed by them
to date under any written or oral contract, instrument, agreement, commitment,
obligation, plan or arrangement, filed or required to be filed with the
Commission (the “Material Agreements”), (ii) neither the Company nor any of its
Subsidiaries has received any notice of default under any Material Agreement
and, (iii) to the best of the Company’s knowledge, neither the Company nor any
of its Subsidiaries is in default under any Material Agreement now in effect.
          (v) Transactions with Affiliates. Except as set forth on
Schedule 2.1(v) hereto or in the Commission Documents or as contemplated by this
Agreement, there are no loans, leases, agreements, contracts, royalty
agreements, management contracts or arrangements or other continuing
transactions between (a) the Company, any Subsidiary or any of their respective
customers or suppliers on the one hand, and (b) on the other hand, any officer,
employee, consultant or director of the Company, or any of its Subsidiaries, or
any person owning at least five percent (5%) of the outstanding capital stock of
the Company or any Subsidiary or any member of the immediate family of such
officer, employee, consultant, director or stockholder or any corporation or
other entity controlled by such officer, employee, consultant, director or
stockholder, or a member of the immediate family of such officer, employee,
consultant, director or stockholder which, in each case, is required to be
disclosed in the Commission Documents or in the Company’s most recently filed
definitive proxy statement on Schedule 14A, that is not so disclosed in the
Commission Documents or in such proxy statement.
          (w) Securities Act of 1933. The Company has complied and will comply
with all applicable federal and state securities laws in connection with the
offer, issuance and sale of the Securities hereunder. Neither the Company nor
anyone acting on its behalf, directly or indirectly, has or will sell, offer to
sell or solicit offers to buy any of the Securities or similar

9



--------------------------------------------------------------------------------



 



securities to, or solicit offers with respect thereto from, or enter into any
negotiations relating thereto with, any person, or has taken or will take any
action so as to bring the issuance and sale of any of the Securities under the
registration provisions of the Securities Act and applicable state securities
laws, and neither the Company nor any of its affiliates, nor any person acting
on its or their behalf, has engaged in any form of general solicitation or
general advertising (within the meaning of Regulation D under the Securities
Act) in connection with the offer or sale of any of the Securities.
          (x) Employees. Neither the Company nor any Subsidiary has any
collective bargaining arrangements or agreements covering any of its employees,
except as set forth on Schedule 2.1(x) hereto. Except as set forth on
Schedule 2.1(x) hereto or in the Commission Documents, neither the Company nor
any Subsidiary has any employment contract, agreement regarding proprietary
information, non-competition agreement, non-solicitation agreement,
confidentiality agreement, or any other similar contract or restrictive
covenant, relating to the right of any officer, employee or consultant to be
employed or engaged by the Company or such Subsidiary required to be disclosed
in the Commission Documents that is not so disclosed. No officer, consultant or
key employee of the Company or any Subsidiary whose termination, either
individually or in the aggregate, would be reasonably likely to have a Material
Adverse Effect, has terminated or, to the knowledge of the Company, has any
present intention of terminating his or her employment or engagement with the
Company or any Subsidiary.
          (y) Absence of Certain Developments. Except as set forth in the
Commission Documents or provided on Schedule 2.1(y) hereto, since September 30,
2007, neither the Company nor any Subsidiary has:
               (i) issued any stock, bonds or other corporate securities or any
right, options or warrants with respect thereto;
               (ii) borrowed any amount in excess of $100,000 or incurred or
become subject to any other liabilities in excess of $100,000 (absolute or
contingent) except current liabilities incurred in the ordinary course of
business which are comparable in nature and amount to the current liabilities
incurred in the ordinary course of business during the comparable portion of its
prior fiscal year, as adjusted to reflect the current nature and volume of the
business of the Company and its Subsidiaries;
               (iii) discharged or satisfied any lien or encumbrance in excess
of $100,000 or paid any obligation or liability (absolute or contingent) in
excess of $100,000, other than current liabilities paid in the ordinary course
of business;
               (iv) declared or made any payment or distribution of cash or
other property to stockholders with respect to its stock, or purchased or
redeemed, or made any agreements so to purchase or redeem, any shares of its
capital stock, in each case in excess of $50,000 individually or $100,000 in the
aggregate;
               (v) sold, assigned or transferred any other tangible assets, or
canceled any debts or claims, in each case in excess of $100,000, except in the
ordinary course of business;

10



--------------------------------------------------------------------------------



 



               (vi) sold, assigned or transferred any patent rights, trademarks,
trade names, copyrights, trade secrets or other intangible assets or
intellectual property rights in excess of $100,000, or disclosed any proprietary
confidential information to any person except to customers in the ordinary
course of business or to the Purchasers or their representatives;
               (vii) suffered any material losses or waived any rights of
material value, whether or not in the ordinary course of business, or suffered
the loss of any material amount of prospective business;
               (viii) made any changes in employee compensation except in the
ordinary course of business and consistent with past practices;
               (ix) made capital expenditures or commitments therefor that
aggregate in excess of $100,000;
               (x) entered into any material transaction, whether or not in the
ordinary course of business;
               (xi) made charitable contributions or pledges in excess of
$10,000;
               (xii) suffered any material damage, destruction or casualty loss,
whether or not covered by insurance;
               (xiii) experienced any material problems with labor or management
in connection with the terms and conditions of their employment; or
               (xiv) entered into an agreement, written or otherwise, to take
any of the foregoing actions.
          (z) Investment Company Act Status. The Company is not, and as a result
of and immediately upon the Closing will not be, an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended.
          (aa) ERISA. No liability to the Pension Benefit Guaranty Corporation
has been incurred with respect to any Plan by the Company or any of its
Subsidiaries which is or would be materially adverse to the Company and its
Subsidiaries. The execution and delivery of this Agreement and the issuance and
sale of the Securities will not involve any transaction which is subject to the
prohibitions of Section 406 of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) or in connection with which a tax could be imposed
pursuant to Section 4975 of the Internal Revenue Code of 1986, as amended,
provided that, if any of the Purchasers, or any person or entity that owns a
beneficial interest in any of the Purchasers, is an “employee pension benefit
plan” (within the meaning of Section 3(2) of ERISA) with respect to which the
Company is a “party in interest” (within the meaning of Section 3(14) of ERISA),
the requirements of Sections 407(d)(5) and 408(e) of ERISA, if applicable, are
met. As used in this Section 2.1(aa), the term “Plan” shall mean an “employee
pension benefit plan” (as defined in

11



--------------------------------------------------------------------------------



 



Section 3 of ERISA) which is or has been established or maintained, or to which
contributions are or have been made, by the Company or any Subsidiary or by any
trade or business, whether or not incorporated, which, together with the Company
or any Subsidiary, is under common control, as described in Section 414(b) or
(c) of the Code.
          (bb) Independent Nature of Purchasers. The Company acknowledges that
the obligations of each Purchaser under the Transaction Documents are several
and not joint with the obligations of any other Purchaser, and no Purchaser
shall be responsible in any way for the performance of the obligations of any
other Purchaser under the Transaction Documents. The Company acknowledges that
the decision of each Purchaser to purchase Securities pursuant to this Agreement
has been made by such Purchaser independently of any other Purchaser and
independently of any information, materials, statements or opinions as to the
business, affairs, operations, assets, properties, liabilities, results of
operations, condition (financial or otherwise) or prospects of the Company or of
its Subsidiaries which may have made or given by any other Purchaser or by any
agent or employee of any other Purchaser, and no Purchaser or any of its agents
or employees shall have any liability to any Purchaser (or any other person)
relating to or arising from any such information, materials, statements or
opinions. The Company acknowledges that nothing contained herein, or in any
Transaction Document, and no action taken by any Purchaser pursuant hereto or
thereto, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transactions contemplated by the
Transaction Documents. The Company acknowledges that for reasons of
administrative convenience only, the Transaction Documents have been prepared by
counsel for one of the Purchasers and such counsel does not represent all of the
Purchasers but only such Purchaser and the other Purchasers have retained their
own individual counsel with respect to the transactions contemplated hereby. 
The Company acknowledges that it has elected to provide all Purchasers with the
same terms and Transaction Documents for the convenience of the Company and not
because it was required or requested to do so by the Purchasers. The Company
acknowledges that such procedure with respect to the Transaction Documents in no
way creates a presumption that the Purchasers are in any way acting in concert
or as a group with respect to the Transaction Documents or the transactions
contemplated hereby or thereby. The Company acknowledges that each Purchaser
shall be entitled to independently protect and enforce its rights, including
without limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose.
          (cc) No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the Securities Act which would prevent the Company
from selling the Securities pursuant to Regulation D and Rule 506 thereof under
the Securities Act, or any applicable exchange-related stockholder approval
provisions, nor will the Company or any of its affiliates or subsidiaries take
any action or steps that would cause the offering of the Securities to be
integrated with other offerings. The Company does not have any registration
statement pending before the Commission or currently under the Commission’s
review and except as set

12



--------------------------------------------------------------------------------



 



forth on Schedule 2.1(cc) hereto, since January 1, 2007, the Company has not
offered or sold any of its equity securities or debt securities convertible into
shares of Common Stock.
          (dd) [Reserved].
          (ee) DTC Status. Except as set forth on Schedule 2.1(ee) hereto, the
Company’s transfer agent is a participant in and the Common Stock is eligible
for transfer pursuant to the Depository Trust Company Automated Securities
Transfer Program. The name, address, telephone number, fax number, contact
person and email of the Company transfer agent is set forth on Schedule 2.1(ee)
hereto.
          Section 2.2 Representations and Warranties of the Purchasers. Each of
the Purchasers hereby represents, warrants and covenants to the Company with
respect solely to itself and not with respect to any other Purchaser as follows
as of the date hereof and as of the Closing Date:
          (a) Organization and Standing of the Purchasers. If the Purchaser is
an entity, such Purchaser is a corporation, limited liability company or
partnership duly incorporated or organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or
organization.
          (b) Authorization and Power. Each Purchaser has the requisite power
and authority to enter into and perform the Transaction Documents and to
purchase the Securities being sold to it hereunder. The execution, delivery and
performance of the Transaction Documents by each Purchaser and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary corporate or partnership action, and no further consent or
authorization of such Purchaser or its Board of Directors, stockholders,
members, or partners, as the case may be, is required. When executed and
delivered by the Purchasers, the other Transaction Documents shall constitute
valid and binding obligations of each Purchaser enforceable against such
Purchaser in accordance with their terms, except as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.
          (c) Acquisition for Investment. Each Purchaser is purchasing the
Securities solely for its own account and not with a view to or for sale in
connection with distribution. Each Purchaser does not have a present intention
to sell any of the Securities, nor a present arrangement (whether or not legally
binding) or intention to effect any distribution of any of the Securities to or
through any person or entity; provided, however, that by making the
representations herein, such Purchaser does not agree to hold the Securities for
any minimum or other specific term and reserves the right to dispose of the
Securities at any time in accordance with Federal and state securities laws
applicable to such disposition. Each Purchaser acknowledges that it (i) has such
knowledge and experience in financial and business matters such that Purchaser
is capable of evaluating the merits and risks of Purchaser’s investment in the
Company, (ii) is able to bear the financial risks associated with an investment
in the Securities and (iii) has been given full access to such records of the
Company and the Subsidiaries and to

13



--------------------------------------------------------------------------------



 



the officers of the Company and the Subsidiaries as it has deemed necessary or
appropriate to conduct its due diligence investigation.
          (d) Rule 144. Each Purchaser understands that the Securities must be
held indefinitely unless such Securities are registered under the Securities Act
or an exemption from registration is available. Each Purchaser acknowledges that
such person is familiar with Rule 144 of the rules and regulations of the
Commission, as amended, promulgated pursuant to the Securities Act (“Rule 144”),
and that such Purchaser has been advised that Rule 144 permits resales only
under certain circumstances. Each Purchaser understands that to the extent that
Rule 144 is not available, such Purchaser will be unable to sell any Securities
without either registration under the Securities Act or the existence of another
exemption from such registration requirement.
          (e) General. Each Purchaser understands that the Securities are being
offered and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Securities. Each Purchaser understands that no United
States federal or state agency or any government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.
Commencing on the date that the Purchasers were initially contacted regarding an
investment in the Securities, none of the Purchasers has engaged in any short
sale of the Common Stock and will not engage (or instruct any third party to
engage on the Purchaser’s behalf) in any short sale of the Common Stock prior to
Closing hereunder. Each Purchaser covenants and agrees that (i) it will comply
with its internal policies and procedures regarding short sales of securities
registered under the Exchange Act, (ii) it will not engage in any short sale of
the Common Stock until after the public announcement of the Closing hereunder,
and (iii) it will not be in a “net short” position with respect to the shares of
Common Stock for so long as the Notes held by such Purchaser are outstanding.
For purposes of this Section 2.2(e), a “net short position” means a sale of
Common Stock by a Purchaser that is marked as a short sale and that is made at a
time when there is no equivalent offsetting long position in Common Stock (or
securities convertible or exchangeable into Common Stock) held by such
Purchaser.
          (f) No General Solicitation. Each Purchaser acknowledges that the
Securities were not offered to such Purchaser by means of any form of general or
public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio, or (ii) any seminar or meeting to
which such Purchaser was invited by any of the foregoing means of
communications. Each Purchaser, in making the decision to purchase the
Securities, has relied upon independent investigation made by it and has not
relied on any information or representations made by third parties.
          (g) Accredited Investor. Each Purchaser is an “accredited investor”
(as defined in Rule 501 of Regulation D), and such Purchaser has such experience
in business and financial matters that it is capable of evaluating the merits
and risks of an investment in the Securities. Such Purchaser is not required to
be registered as a broker-dealer under Section 15 of

14



--------------------------------------------------------------------------------



 



the Exchange Act and such Purchaser is not a broker-dealer. Each Purchaser
acknowledges that an investment in the Securities is speculative and involves a
high degree of risk.
          (h) Independent Investment. No Purchaser has agreed to act with any
other Purchaser for the purpose of acquiring, holding, voting or disposing of
the Securities purchased hereunder for purposes of Section 13(d) under the
Exchange Act, and each Purchaser is acting independently with respect to its
investment in the Securities.
          (i) Bridge Notes. If the Purchaser surrenders for cancellation any
Bridge Notes as all or a portion of such Purchaser’s Purchase Price, such
Purchaser represents and warrants to the Company that such Purchaser is the sole
payee of any such Bridge Notes and that such Purchaser has not assigned or
otherwise transferred all or any portion of such Purchaser’s rights under any
such Bridge Notes to any third parties.
ARTICLE III
COVENANTS
     The Company covenants with each Purchaser as follows, which covenants are
for the benefit of each Purchaser and their respective permitted assignees.
          Section 3.1 Securities Compliance. The Company shall notify the
Commission in accordance with its rules and regulations, of the transactions
contemplated by any of the Transaction Documents and shall take all other
necessary action and proceedings as may be required and permitted by applicable
law, rule and regulation, for the legal and valid issuance of the Securities to
the Purchasers, or their respective subsequent holders.
          Section 3.2 Registration and Listing. The Company shall cause its
Common Stock to continue to be registered under Sections 12(b) or 12(g) of the
Exchange Act, to comply in all respects with its reporting and filing
obligations under the Exchange Act and to not take any action or file any
document (whether or not permitted by the Securities Act or the rules
promulgated thereunder) to terminate or suspend such registration or to
terminate or suspend its reporting and filing obligations under the Exchange
Act, except as permitted herein. The Company will take all action necessary to
continue the listing or trading of its Common Stock on the OTC Bulletin Board or
other exchange or market on which the Common Stock is trading. If required, the
Company will promptly file the “Listing Application” for, or in connection with,
the issuance and delivery of the Conversion Shares and the Warrant Shares.
Subject to the terms of the Transaction Documents, the Company further covenants
that it will take such further action as the Purchasers may reasonably request,
all to the extent required from time to time to enable the Purchasers to sell
the Securities without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144 promulgated under the
Securities Act. Upon the request of the Purchasers, the Company shall deliver to
the Purchasers a written certification of a duly authorized officer as to
whether it has complied with such requirements.
          Section 3.3 Inspection Rights. Provided same would not be in violation
of Regulation FD, the Company shall permit, during normal business hours and
upon reasonable request and reasonable notice, each Purchaser or any employees,
agents or representatives

15



--------------------------------------------------------------------------------



 



thereof, so long as such Purchaser shall be obligated hereunder to purchase the
Notes or shall beneficially own any Conversion Shares or Warrant Shares, for
purposes reasonably related to such Purchaser’s interests as a stockholder, to
examine the publicly available, non-confidential records and books of account
of, and visit and inspect the properties, assets, operations and business of the
Company and any Subsidiary, and to discuss the publicly available,
non-confidential affairs, finances and accounts of the Company and any
Subsidiary with any of its officers, consultants, directors, and key employees.
          Section 3.4 Compliance with Laws. The Company shall comply, and cause
each Subsidiary to comply, with all applicable laws, rules, regulations and
orders, noncompliance with which would be reasonably likely to have a Material
Adverse Effect.
          Section 3.5 Keeping of Records and Books of Account. The Company shall
keep and cause each Subsidiary to keep adequate records and books of account, in
which complete entries will be made in accordance with GAAP consistently
applied, reflecting all financial transactions of the Company and its
Subsidiaries, and in which, for each fiscal year, all proper reserves for
depreciation, depletion, obsolescence, amortization, taxes, bad debts and other
purposes in connection with its business shall be made.
          Section 3.6 Reporting Requirements. If the Company ceases to file its
periodic reports with the Commission, or if the Commission ceases making these
periodic reports available via the Internet without charge, then the Company
shall furnish the following to each Purchaser so long as such Purchaser shall be
obligated hereunder to purchase the Securities or shall beneficially own Notes:
          (a) Quarterly Reports filed with the Commission on Form 10-QSB or Form
10-Q as soon as practical after the document is filed with the Commission, and
in any event within five (5) days after the document is filed with the
Commission;
          (b) Annual Reports filed with the Commission on Form 10-KSB or Form
10-K as soon as practical after the document is filed with the Commission, and
in any event within five (5) days after the document is filed with the
Commission; and
          (c) Copies of all notices, information and proxy statements in
connection with any meetings, that are, in each case, provided to holders of
shares of Common Stock, contemporaneously with the delivery of such notices or
information to such holders of Common Stock.
          Section 3.7 Other Agreements. The Company shall not enter into any
agreement in which the terms of such agreement would restrict or impair the
right or ability to perform of the Company or any Subsidiary under any
Transaction Document.
          Section 3.8 Use of Proceeds. The proceeds from the sale of the
Securities hereunder shall be used by the Company for working capital and
general corporate purposes, and not to redeem any Common Stock or securities
convertible, exercisable or exchangeable into Common Stock or to settle any
outstanding litigation.

16



--------------------------------------------------------------------------------



 



          Section 3.9 Reporting Status. So long as a Purchaser beneficially owns
any of the Securities, the Company shall timely file all reports required to be
filed with the Commission pursuant to the Exchange Act, and the Company shall
not terminate its status as an issuer required to file reports under the
Exchange Act even if the Exchange Act or the rules and regulations thereunder
would permit such termination.
          Section 3.10 Disclosure of Transaction. The Company shall issue a
press release describing the material terms of the transactions contemplated
hereby (the “Press Release”) on the next Trading Day immediately following the
Closing Date. The Company shall also file with the Commission a Current Report
on Form 8-K (the “Form 8-K”) describing the material terms of the transactions
contemplated hereby (and attaching as exhibits thereto this Agreement, the form
of Note, the form of Warrant and the Press Release) as soon as practicable
following the Closing Date but in no event more than four (4) Trading Days
following the Closing Date, which Press Release and Form 8-K shall be subject to
prior review and comment by the Purchasers. “Trading Day” means any day during
which the principal exchange on which the Common Stock is traded shall be open
for trading.
          Section 3.11 Disclosure of Material Information. The Company covenants
and agrees that neither it nor any other person acting on its behalf has
provided or will provide any Purchaser or its agents or counsel with any
information that the Company believes constitutes material non-public
information, unless prior thereto such Purchaser shall have executed a written
agreement regarding the confidentiality and use of such information.  The
Company understands and confirms that each Purchaser shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.
          Section 3.12 Pledge of Securities. The Company acknowledges that the
Securities may be pledged by a Purchaser in connection with a bona fide margin
agreement or other loan or financing arrangement that is secured by the
Securities. The pledge of Securities shall not be deemed to be a transfer, sale
or assignment of the Securities hereunder, and no Purchaser effecting a pledge
of the Securities shall be required to provide the Company with any notice
thereof or otherwise make any delivery to the Company pursuant to this Agreement
or any other Transaction Document; provided that a Purchaser and its pledgee
shall be required to comply with the provisions of Article V hereof in order to
effect a sale, transfer or assignment of Securities to such pledgee. At the
Purchasers’ expense, the Company hereby agrees to execute and deliver such
documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by a Purchaser.
          Section 3.13 Amendments. The Company shall not amend or waive any
provision of the Articles or Bylaws of the Company in any way that would
adversely affect exercise rights, voting rights, conversion rights, prepayment
rights or redemption rights of the holder of the Notes or the Warrants.
          Section 3.14 Distributions. Except as set forth on Schedule 3.14, so
long as any Notes or Warrants remain outstanding, the Company agrees that it
shall not, and shall not permit any Subsidiary to, (i) declare or pay any
dividends or make any distributions to any holder(s) of Common Stock (or
security convertible into or exercisable for Common Stock) or (ii) purchase

17



--------------------------------------------------------------------------------



 



or otherwise acquire for value, directly or indirectly, any Common Stock or
other equity security of the Company.
          Section 3.15 Reservation of Shares. So long as any of the Notes or
Warrants remain outstanding, the Company shall take all action necessary to have
authorized and reserved for the purpose of issuance, one hundred percent (100%)
of the aggregate number of shares of Common Stock needed to provide for the
issuance of (a) shares of Common Stock issuable upon conversion of the Notes,
and (b) the Warrant Shares.
          Section 3.16 Transfer Agent Instructions. The Company shall issue
irrevocable instructions to its transfer agent, and any subsequent transfer
agent, to issue certificates, registered in the name of each Purchaser or its
respective nominee(s), for the Conversion Shares and the Warrant Shares in such
amounts as specified from time to time by each Purchaser to the Company upon
conversion of the Notes or exercise of the Warrants in the form of Exhibit G
attached hereto (the “Irrevocable Transfer Agent Instructions”). Prior to
registration of the Conversion Shares and the Warrant Shares under the
Securities Act, all such certificates shall bear the restrictive legend
specified in Section 5.1 of this Agreement. The Company warrants that no
instruction other than the Irrevocable Transfer Agent Instructions referred to
in this Section 3.16 will be given by the Company to its transfer agent and that
the Conversion Shares and Warrant Shares shall otherwise be freely transferable
on the books and records of the Company as and to the extent provided in this
Agreement. Nothing in this Section 3.16 shall affect in any way each Purchaser’s
obligations and agreements set forth in Section 5.1 to comply with all
applicable prospectus delivery requirements, if any, upon resale of the
Conversion Shares and the Warrant Shares. If a Purchaser provides the Company
with an opinion of counsel, in a generally acceptable form, to the effect that a
public sale, assignment or transfer of the Conversion Shares or Warrant Shares
may be made without registration under the Securities Act or the Purchaser
provides the Company with reasonable assurances that the Conversion Shares or
Warrant Shares can be sold pursuant to Rule 144 without any restriction as to
the number of securities acquired as of a particular date that can then be
immediately sold, the Company shall permit the transfer, and, in the case of the
Conversion Shares and the Warrant Shares, promptly instruct its transfer agent
to issue one or more certificates in such name and in such denominations as
specified by such Purchaser and without any restrictive legend. The Company
acknowledges that a breach by it of its obligations under this Section 3.16 will
cause irreparable harm to the Purchasers by vitiating the intent and purpose of
the transaction contemplated hereby. Accordingly, the Company acknowledges that
the remedy at law for a breach of its obligations under this Section 3.16 will
be inadequate and agrees, in the event of a breach or threatened breach by the
Company of the provisions of this Section 3.16, that the Purchasers shall be
entitled, in addition to all other available remedies, to an order and/or
injunction restraining any breach and requiring immediate issuance and transfer,
without the necessity of showing economic loss and without any bond or other
security being required.
          Section 3.17 Opinions. The Company will provide, at the Company’s
expense, such legal opinions in the future as are reasonably necessary for the
issuance and resale of the Common Stock issuable upon conversion of the Notes
and exercise of the Warrants pursuant to an effective registration statement,
Rule 144 under the Securities Act or another exemption from registration. In the
event that Common Stock is sold in a manner that complies with an exemption from
registration, the Company will promptly instruct its counsel (at its expense) to

18



--------------------------------------------------------------------------------



 



issue to the transfer agent an opinion permitting removal of the legend
(indefinitely, if permitted pursuant to Rule 144 of the Securities Act, or
otherwise to permit sale of the shares pursuant to Rule 144 of the Securities
Act).
          Section 3.18 Subsequent Financings.
          (a) For so long as the Notes remain outstanding, the Company covenants
and agrees to promptly notify (in no event later than five (5) days after making
or receiving an applicable offer) in writing (a “Rights Notice”) the Purchasers
of the terms and conditions of any proposed offer or sale to, or exchange with
(or other type of distribution to) any third party (a “Subsequent Financing”),
of Common Stock or any securities convertible, exercisable or exchangeable into
Common Stock, including convertible debt securities (collectively, the
“Financing Securities”). The Rights Notice shall describe, in reasonable detail,
the proposed Subsequent Financing (including all material terms and conditions
and a description of any obligation to issue additional securities to any party
to such Subsequent Financing as a result of an automatic reset or adjustment of
a purchase or conversion price or number of securities issuable at any time
after the completion of such financing), the names and investment amounts of all
investors participating in the Subsequent Financing, the proposed closing date
of the Subsequent Financing, which shall be within twenty (20) calendar days
from the date of the Rights Notice, and all of the terms and conditions thereof
and proposed definitive documentation to be entered into in connection
therewith. The Rights Notice shall provide each Purchaser an option (the “Rights
Option”) during the five (5) Trading Days following delivery of the Rights
Notice (the “Option Period”) to inform the Company whether such Purchaser will
purchase securities in such Subsequent Financing equal to up to twenty five
percent (25%) of the principal amount of the Notes issued to such Purchaser
hereunder, up to its pro rata portion of the securities being offered in such
Subsequent Financing on the same, absolute terms and conditions as contemplated
by such Subsequent Financing. If any Purchaser elects not to participate in such
Subsequent Financing, the remaining Purchasers may participate on a pro-rata
basis so long as such participation in the aggregate does not exceed twenty five
percent (25%) of the total Purchase Price hereunder. For purposes of this
Section, all references to “pro rata” means, for any Purchaser electing to
participate in such Subsequent Financing, the percentage obtained by dividing
(x) the principal amount of the Notes purchased by such Purchaser at the Closing
by (y) the total principal amount of all of the Notes purchased by all of the
participating Purchasers at the Closing. If the Company does not receive notice
of exercise of the Rights Option from the Purchasers within the Option Period,
the Company shall have the right to close the Subsequent Financing on the
scheduled closing date with a third party; provided that all of the material
terms and conditions of the closing are substantially the same as those provided
to the Purchasers in the Rights Notice. If the closing of the proposed
Subsequent Financing does not occur on that date, any closing of the
contemplated Subsequent Financing or any other Subsequent Financing shall be
subject to all of the provisions of this Section 3.18(a), including, without
limitation, the delivery of a new Rights Notice. The provisions of this
Section 3.18(a) shall not apply to issuances of securities in a Permitted
Issuance (as defined in the Notes as of the date hereof).
          Section 3.19 Variable Rate Securities. For so long as any Notes have
not been paid in full or converted in full, notwithstanding whether or not an
issuance of securities is a Permitted Issuance, the Company shall not issue or
sell, or agree to issue or sell Variable Equity

19



--------------------------------------------------------------------------------



 



Securities (as defined below) (the “Variable Equity Securities Lock-Up”),
without obtaining the prior written approval of the holders of at least fifty
percent (50%) of the aggregate principal amount of the Notes then outstanding.
For purposes hereof, the following shall be collectively referred to herein as,
the “Variable Equity Securities”: (A) any debt or equity securities which are
convertible into, exercisable or exchangeable for, or carry the right to receive
additional shares of Common Stock either (1) at any conversion, exercise or
exchange rate or other price that is based upon and/or varies with the trading
prices of or quotations for Common Stock at any time after the initial issuance
of such debt or equity security, or (2) with a fixed conversion, exercise or
exchange price that is subject to being reset at some future date at any time
after the initial issuance of such debt or equity security due to a change in
the market price of the Company’s Common Stock since date of initial issuance,
or (B) any amortizing convertible security which amortizes prior to its maturity
date, where the Company is required to or has the option to (or the investor in
such transaction has the option to require the Company to) make such
amortization payments in shares of Common Stock (whether or not such payments in
stock are subject to certain equity conditions), or (C) any transaction
involving a written agreement between the Company and an investor or underwriter
whereby the Company has the right to “put” its securities to the investor or
underwriter over an agreed period of time and at an agreed price or price
formula. For purposes of the above, the “Market Price” shall mean the volume
weighted average price, as reported by Bloomberg, for the Common Stock for the
five (5) trading day period immediately preceding the date in question. It is
expressly agreed and understood that the Variable Equity Securities Lock-Up
shall apply in respect of a Permitted Issuance and that no issuance of Variable
Equity Securities shall be a Permitted Issuance.
ARTICLE IV
CONDITIONS
          Section 4.1 Conditions Precedent to the Obligation of the Company to
Close and to Sell the Securities. The obligation hereunder of the Company to
close and issue and sell the Securities to the Purchasers at the Closing is
subject to the satisfaction or waiver, at or before the Closing of the
conditions set forth below. These conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion.
          (a) Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Closing Date as
though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.
          (b) Performance by the Purchasers. Each Purchaser shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Purchasers at or prior to the Closing Date.

20



--------------------------------------------------------------------------------



 



          (c) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
          (d) Delivery of Purchase Price. The Purchase Price for the Securities
shall have been delivered to the Company on the Closing Date.
          (e) Delivery of Transaction Documents. The Transaction Documents shall
have been duly executed and delivered by the Purchasers to the Company.
          Section 4.2 Conditions Precedent to the Obligation of the Purchasers
to Close and to Purchase the Securities. The obligation hereunder of the
Purchasers to purchase the Securities and consummate the transactions
contemplated by this Agreement is subject to the satisfaction or waiver, at or
before the Closing, of each of the conditions set forth below. These conditions
are for the Purchasers’ sole benefit and may be waived by the Purchasers at any
time in their sole discretion.
          (a) Accuracy of the Company’s Representations and Warranties. Each of
the representations and warranties of the Company in this Agreement and the
other Transaction Documents shall be true and correct in all material respects
as of the Closing Date, except for representations and warranties that speak as
of a particular date, which shall be true and correct in all material respects
as of such date.
          (b) Performance by the Company. The Company shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by the Company at or prior to the Closing Date.
          (c) No Suspension, Etc. Trading in the Common Stock shall not have
been suspended by the Commission or the OTC Bulletin Board, and, at any time
prior to the Closing Date, trading in securities generally as reported by
Bloomberg Financial Markets (“Bloomberg”) shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by Bloomberg, or on the New York Stock Exchange, nor shall a
banking moratorium have been declared either by the United States or New York
State authorities, nor shall there have occurred any material outbreak or
escalation of hostilities or other national or international calamity or crisis
of such magnitude in its effect on, or any material adverse change in any
financial market which, in each case, in the judgment of such Purchaser, makes
it impracticable or inadvisable to purchase the Securities.
          (d) No Injunction. No statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by any court or governmental authority of competent jurisdiction which
prohibits the consummation of any of the transactions contemplated by this
Agreement.
          (e) No Proceedings or Litigation. No action, suit or proceeding before
any arbitrator or any governmental authority shall have been commenced, and no
investigation by

21



--------------------------------------------------------------------------------



 



any governmental authority shall have been threatened, against the Company or
any Subsidiary, or any of the officers, directors or affiliates of the Company
or any Subsidiary seeking to restrain, prevent or change the transactions
contemplated by this Agreement, or seeking damages in connection with such
transactions.
          (f) Opinion of Counsel. The Purchasers shall have received one or more
opinions of counsel to the Company, dated the date of the Closing, substantially
in the form of Exhibit H hereto, with such exceptions and limitations as shall
be reasonably acceptable to the Purchasers.
          (g) Notes and Warrants. At or prior to the Closing, the Company shall
have delivered to the Purchasers the Notes (in such denominations as each
Purchaser may request) and the Warrants (in such denominations as each Purchaser
may request).
          (h) Secretary’s Certificate. The Company shall have delivered to the
Purchasers a secretary’s certificate, dated as of the Closing Date, as to
(i) the resolutions adopted by the Board of Directors approving the transactions
contemplated hereby, (ii) the Articles, (iii) the Bylaws, each as in effect at
the Closing, and (iv) the authority and incumbency of the officers of the
Company executing the Transaction Documents and any other documents required to
be executed or delivered in connection therewith.
          (i) Officer’s Certificate. On the Closing Date, the Company shall have
delivered to the Purchasers a certificate signed by an executive officer on
behalf of the Company, dated as of the Closing Date, confirming the accuracy of
the Company’s representations, warranties and covenants as of such Closing Date
and confirming the compliance by the Company with the conditions precedent set
forth in paragraphs (a)-(e) and (k) of this Section 4.2 as of the Closing Date
(provided that, with respect to the matters in paragraphs (d) and (e) of this
Section 4.2, such confirmation shall be based on the knowledge of the executive
officer after due inquiry).
          (j) [Reserved]
          (k) Material Adverse Effect. No Material Adverse Effect shall have
occurred.
          (l) Termination of Financing Statement. The UCC financing statement
No. 200715832020, naming General Electric Capital Corporation as secured party
shall have been terminated.
          (m) Fees and Expenses. The Company shall have paid the fees and
expenses of counsel to the Lead Purchaser as set forth in Section 7.1 hereof.
          (n) Transfer Agent Instructions. The Irrevocable Transfer Agent
Instructions, in the form of Exhibit G attached hereto, shall have been
delivered to and executed by the Company’s transfer agent, and delivered to the
Lead Purchaser’s counsel.

22



--------------------------------------------------------------------------------



 



ARTICLE V
CERTIFICATE LEGEND
          Section 5.1 Legend. Each certificate representing the Securities shall
be stamped or otherwise imprinted with a legend substantially in the following
form (in addition to any legend required by applicable state securities or “blue
sky” laws):
     THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”) OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR ECHO THERAPEUTICS, INC. SHALL HAVE RECEIVED AN OPINION
OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND
UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
     The Company agrees to issue or reissue certificates representing any of the
Conversion Shares and the Warrant Shares, without the legend set forth above if
at such time, prior to making any transfer of any such Conversion Shares or
Warrant Shares, such holder thereof shall give written notice to the Company
describing the manner and terms of such transfer and removal as the Company may
reasonably request, and (x) such Conversion Shares and/or Warrant Shares have
been registered for sale under the Securities Act and the holder is selling such
shares and is complying with its prospectus delivery requirement under the
Securities Act, (y) the holder is selling such Conversion Shares and/or Warrant
Shares in compliance with the provisions of Rule 144 or (z) the provisions of
paragraph (k) of Rule 144 apply to such Shares.
ARTICLE VI
INDEMNIFICATION
          Section 6.1 General Indemnity. The Company agrees to indemnify and
hold harmless the Purchasers (and their respective directors, officers,
affiliates, agents, successors and assigns) from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred by
the Purchasers as a result of any inaccuracy in or breach of the
representations, warranties or covenants made by the Company herein.
          Section 6.2 Indemnification Procedure. Any party entitled to
indemnification under this Article VI (an “indemnified party”) will give written
notice to the indemnifying party of any matter giving rise to a claim for
indemnification; provided, that the failure of any party entitled to
indemnification hereunder to give notice as provided herein shall not relieve
the indemnifying party of its obligations under this Article VI except to the
extent that the indemnifying party is actually prejudiced by such failure to
give notice. In case any such action,

23



--------------------------------------------------------------------------------



 



proceeding or claim is brought against an indemnified party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the indemnifying party
a conflict of interest between it and the indemnified party exists with respect
to such action, proceeding or claim (in which case the indemnifying party shall
be responsible for the reasonable fees and expenses of one separate counsel for
the indemnified parties), to assume the defense thereof with counsel reasonably
satisfactory to the indemnified party. In the event that the indemnifying party
advises an indemnified party that it will contest such a claim for
indemnification hereunder, or fails, within thirty (30) days of receipt of any
indemnification notice to notify, in writing, such person of its election to
defend, settle or compromise, at its sole cost and expense, any action,
proceeding or claim (or discontinues its defense at any time after it commences
such defense), then the indemnified party may, at its option, defend, settle or
otherwise compromise or pay such action or claim. In any event, unless and until
the indemnifying party elects in writing to assume and does so assume the
defense of any such claim, proceeding or action, the indemnified party’s costs
and expenses arising out of the defense, settlement or compromise of any such
action, claim or proceeding shall be losses subject to indemnification
hereunder. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Article VI to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim. The indemnification obligations to defend the indemnified party
required by this Article VI shall be made by periodic payments of the amount
thereof during the course of investigation or defense, as and when bills are
received or expense, loss, damage or liability is incurred, so long as the
indemnified party shall refund such moneys if it is ultimately determined by a
court of competent jurisdiction that such party was not entitled to
indemnification. The indemnity agreements contained herein shall be in addition
to (a) any cause of action or similar rights of the indemnified party against
the indemnifying party or others, and (b) any liabilities the indemnifying party
may be subject to pursuant to the law.
ARTICLE VII
MISCELLANEOUS
          Section 7.1 Fees and Expenses. Each party shall pay the fees and
expenses of its advisors, counsel, accountants and other experts, if any, and
all other expenses, incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement; provided,
however, that the Company shall pay all actual attorneys’ fees and

24



--------------------------------------------------------------------------------



 



expenses (including disbursements and out-of-pocket expenses) incurred by the
Lead Purchasers in connection with (i) the preparation, negotiation, execution
and delivery of the Transaction Documents and the transactions contemplated
thereunder, which payment shall be made at Closing and shall not exceed $17,500
(plus disbursements and out-of-pocket expenses), and (ii) any amendments,
modifications or waivers of this Agreement or any of the other Transaction
Documents. In addition, the Company shall pay all reasonable fees and expenses
incurred by the Purchasers in connection with the enforcement of this Agreement
or any of the other Transaction Documents, including, without limitation, all
reasonable attorneys’ fees and expenses.
          Section 7.2 Specific Performance; Consent to Jurisdiction; Venue.
          (a) The Company and the Purchasers acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the other Transaction Documents were not performed in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent or
cure breaches of the provisions of this Agreement or the other Transaction
Documents and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity.
          (b) The parties agree that venue for any dispute arising under this
Agreement will lie exclusively in the state or federal courts located in New
York County, New York, and the parties irrevocably waive any right to raise
forum non conveniens or any other argument that New York is not the proper
venue. The parties irrevocably consent to personal jurisdiction in the state and
federal courts of the state of New York. The Company and each Purchaser consent
to process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 7.2 shall affect
or limit any right to serve process in any other manner permitted by law. The
Company and the Purchasers hereby agree that the prevailing party in any suit,
action or proceeding arising out of or relating to the Securities, this
Agreement or the other Transaction Documents, shall be entitled to reimbursement
for reasonable legal fees from the non-prevailing party. The parties hereby
waive all rights to a trial by jury.
          Section 7.3 Entire Agreement; Amendment. This Agreement and the
Transaction Documents contain the entire understanding and agreement of the
parties with respect to the matters covered hereby and, except as specifically
set forth herein or in the other Transaction Documents, neither the Company nor
any Purchaser make any representation, warranty, covenant or undertaking with
respect to such matters, and they supersede all prior understandings and
agreements with respect to said subject matter, all of which are merged herein.
No provision of this Agreement may be waived or amended other than by a written
instrument signed by the Company and the Purchasers holding at least a majority
of the principal amount of the Notes then held by the Purchasers. Any amendment
or waiver effected in accordance with this Section 7.3 shall be binding upon
each Purchaser (and their permitted assigns) and the Company.
          Section 7.4 Notices. Any notice, demand, request, waiver or other
communication required or permitted to be given hereunder shall be in writing
and shall be

25



--------------------------------------------------------------------------------



 



effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a business day during normal business
hours where such notice is to be received), or the first business day following
such delivery (if delivered other than on a business day during normal business
hours where such notice is to be received) or (b) on the second business day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

     
If to the Company:
  Echo Therapeutics, Inc.
 
  Attn: Chief Financial Officer
 
  10 Forge Parkway
 
  Franklin, MA 02038
 
   
with copies (which copies shall not constitute notice to the Company) to:
  Drinker Biddle & Reath LLP
 
  One Logan Square
 
  18th and Cherry Streets
 
  Philadelphia, PA 19103-6996
 
  Tel: (215) 988-2700
 
  Fax: (215) 988-2757
 
  Attn: Stephen T. Burdumy, Esq.
 
   
If to any Purchaser:
  At the address of such Purchaser set forth on Exhibit A to this Agreement,
with copies to Purchaser’s counsel as set forth on Exhibit A or, if to the Lead
Purchaser with copies to:
 
   
 
  Shane W. McCormack, Esq.
 
  Burak Anderson & Melloni, PLC
 
  30 Main Street, PO Box 787
 
  Burlington, VT 05402-0787
 
  Tel: (802) 862-0500
 
  Fax: (802) 862-8176

     Any party hereto may from time to time change its address for notices by
giving written notice of such changed address to the other party hereto.
          Section 7.5 Waivers. No waiver by either party of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right accruing to it thereafter. No consideration shall be offered or
paid to any Purchaser to amend or consent to a waiver or modification of any
provision of any of the Transaction Documents unless the same consideration is
also offered to all of the parties to the

26



--------------------------------------------------------------------------------



 



Transaction Documents. This provision constitutes a separate right granted to
each Purchaser by the Company and shall not in any way be construed as the
Purchasers acting in concert or as a group with respect to the purchase,
disposition or voting of Securities or otherwise.
          Section 7.6 Headings. The article, section and subsection headings in
this Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.
          Section 7.7 Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and assigns.
After the Closing, the assignment by a party to this Agreement of any rights
hereunder shall not affect the obligations of such party under this Agreement.
The Purchasers may assign the Securities and its rights under this Agreement and
the other Transaction Documents and any other rights hereto and thereto without
the consent of the Company.
          Section 7.8 No Third Party Beneficiaries. This Agreement is intended
for the benefit of the parties hereto and their respective permitted successors
and assigns and is not for the benefit of, nor may any provision hereof be
enforced by, any other person.
          Section 7.9 Governing Law. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
giving effect to any of the conflicts of law principles which would result in
the application of the substantive law of another jurisdiction. This Agreement
shall not be interpreted or construed with any presumption against the party
causing this Agreement to be drafted.
          Section 7.10 Survival. The representations and warranties of the
Company and the Purchasers shall survive the execution and delivery hereof and
the Closing until the third anniversary of the Closing Date, except the
agreements and covenants set forth in Articles I, III, V, VI and VII of this
Agreement shall survive the execution and delivery hereof and Closing hereunder.
          Section 7.11 Counterparts. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and shall become effective when counterparts have been signed by
each party and delivered to the other parties hereto, it being understood that
all parties need not sign the same counterpart.
          Section 7.12 Publicity. The Company agrees that it will not disclose,
and will not include in any public announcement, the names of the Purchasers
without the consent of the Purchasers, which consent shall not be unreasonably
withheld or delayed, or unless and until such disclosure is required by law,
rule or applicable regulation, and then only to the extent of such requirement.
Notwithstanding the foregoing, the Purchasers consent to being identified in any
filings the Company makes with the Commission to the extent required by law or
the rules and regulations of the Commission.
          Section 7.13 Severability. The provisions of this Agreement are
severable and, in the event that any court of competent jurisdiction shall
determine that any one or more of the provisions or part of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability

27



--------------------------------------------------------------------------------



 



shall not affect any other provision or part of a provision of this Agreement
and this Agreement shall be reformed and construed as if such invalid or illegal
or unenforceable provision, or part of such provision, had never been contained
herein, so that such provisions would be valid, legal and enforceable to the
maximum extent possible.
          Section 7.14 Further Assurances. From and after the date of this
Agreement, upon the request of the Purchasers or the Company, the Company and
each Purchaser shall execute and deliver such instruments, documents and other
writings as may be reasonably necessary or desirable to confirm and carry out
and to effectuate fully the intent and purposes of this Agreement and the other
Transaction Documents
          Section 7.15 Representation of Lead Purchaser. It is acknowledged by
each Purchaser that the Lead Purchaser has retained Burak Anderson & Melloni,
PLC to act as its counsel in connection with the transactions contemplated by
the Transaction Documents and that Burak Anderson & Melloni, PLC has not acted
as counsel for any Purchaser, other than the Lead Purchaser, in connection with
the transactions contemplated by the Transaction Documents and that none of such
Purchasers has the status of a client for conflict of interest or any other
purposes as a result thereof.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Note and Warrant
Purchase Agreement to be duly executed by their respective authorized officers
as of the date first above written.

            ECHO THERAPEUTICS, INC.
      By:   /s/ Patrick T. Mooney, M.D.         Name:   Patrick T. Mooney, M.D. 
      Title:   Chief Executive Officer        PURCHASERS LISTED ON EXHIBIT A
   

 



--------------------------------------------------------------------------------



 



         

EXHIBITS TO NOTE AND WARRANT PURCHASE AGREEMENT
Exhibit A—List of Purchasers
Exhibit B—Form of Note
Exhibit C—Form of Warrant
Exhibit D—[Reserved]
Exhibit E—Form of Officer’s Certificate
Exhibit F—Form of Guaranty
Exhibit G—Form of Irrevocable Transfer Agent Instructions
  Attachment 1—Form of Conversion Notice
  Attachment 2—Form of Exercise Notice
Exhibit H—Form of Legal Opinion(s)
SCHEDULES TO NOTE AND WARRANT PURCHASE AGREEMENT
Schedule 2.1(b)—Consents
Schedule 2.1(c)—Capitalization
Schedule 2.1(g)—Subsidiaries and Ownership in Entities
Schedule 2.1(h)—Adverse Changes
Schedule 2.1(l)—Liabilities
Schedule 2.1(j)—Undisclosed Events or Circumstances
Schedule 2.1(k)—Indebtedness
Schedule 2.1(l)—Title to Assets
Schedule 2.1(m)—Actions Pending
Schedule 2.1(o)—Taxes
Schedule 2.1(p)—Certain Fees
Schedule 2.1(r)—Operation of Business
Schedule 2.1(u)—Material Agreements
Schedule 2.1(v)—Transactions with Affiliates
Schedule 2.1(x)—Employees
Schedule 2.1(y)—Absence of Certain Developments
Schedule 2.1(cc)—Offers and Sales of Equity and Debt Securities
Schedule 2.1(ee)—DTC Status
Schedule 3.14—Distributions

 